       Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 1 of 8                    FILED
                                                                               2020 Nov-23 PM 01:16
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           JASPER DIVISION

SHELLEY MALLORY,                         )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )   Case No. 6:19-cv-1239-GMB
                                         )
MORNINGVIEW ESTATES, LLC,                )
                                         )
       Defendant.                        )

                         MEMORANDUM OPINION

      Before the court is the Motion for Summary Judgment filed by Defendant

Morningview Estates, LLC (“Morningview”). Doc. 23.            Morningview seeks

dismissal of Plaintiff Shelley Mallory’s claims arising from her employment with

Morningview. Doc. 23 at 1. Morningview has briefed the motion (Doc. 23-1), but

Mallory has failed to offer her response, which was due on August 20, 2020.

Doc. 28. The parties have consented to the jurisdiction of a magistrate judge

pursuant to 28 U.S.C § 636(c). Doc. 9.

                         I. STANDARD OF REVIEW

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “The purpose of summary judgment is to

separate real, genuine issues from those which are formal or pretended.” Tippens v.
        Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 2 of 8




Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986). “Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of material fact is genuine only if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      The moving party “always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the absence of a genuine

[dispute] of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986) (internal quotation marks omitted). In responding to a properly supported

motion for summary judgment, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material fact.” Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Indeed, the

nonmovant must “go beyond the pleadings” and submit admissible evidence

demonstrating “specific facts showing that there is a genuine [dispute] for

trial.” Celotex, 477 U.S. at 324 (internal quotation marks omitted). If the evidence

is “merely colorable, or is not significantly probative, summary judgment may be

granted.” Anderson, 477 U.S. at 249 (citations omitted).

      When a district court considers a motion for summary judgment, it “must view
                                         2
        Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 3 of 8




all the evidence and all factual inferences reasonably drawn from the evidence in the

light most favorable to the nonmoving party, and must resolve all reasonable doubts

about the facts in favor of the nonmovant.” Rioux v. City of Atlanta, Ga., 520 F.3d

1269, 1274 (11th Cir. 2008) (citation and internal quotation marks omitted). The

court’s role is not to “weigh the evidence and determine the truth of the matter but

to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

“If a reasonable fact finder evaluating the evidence could draw more than one

inference from the facts, and if that inference introduces a genuine issue of material

fact, then the court should not grant summary judgment.” Allen v. Bd. of Pub. Ed.

for Bibb Cnty., 495 F.3d 1306, 1315 (11th Cir. 2007) (citation omitted). Importantly,

if the nonmovant “fails to adduce evidence which would be sufficient . . . to support

a jury finding for [the nonmovant], summary judgment may be granted.” Brooks v.

Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1370 (11th Cir.

1997) (citation omitted).

      When a plaintiff fails to respond to the defendant’s motion for summary

judgment,

      the district court cannot base the entry of summary judgment on the
      mere fact that the motion was unopposed, but, rather, must consider the
      merits of the motion. The district court need not sua sponte review all
      of the evidentiary materials on file at the time the motion is granted, but
      must ensure that the motion itself is supported by evidentiary materials.
      At the least, the district court must review all of the evidentiary
      materials submitted in support of the motion for summary judgment. In
                                          3
         Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 4 of 8




       addition, so that there can be an effective review of the case on appeal,
       the district court’s order granting summary judgment must “indicate
       that the merits of the motion were addressed.”

U.S. v. 5800 SW 74th Ave., Miami, Fla., 363 F.3d 1099, 1101–02 (11th Cir. 2004)

(quoting Dunlap v. Transam. Occidental Life Ins. Co., 858 F.2d 629, 632 (11th Cir.

1988)) (internal citations omitted).

                            II. FACTUAL BACKGROUND

       Resolving all factual inferences in favor of Mallory, the nonmovant, the facts

are as follows.1

       Morningview operates an assisted living community in Fayette, Alabama.

Doc. 23-2 at 4. Morningview purchased the assisted living community on or about

September 1, 2016 from FiveStar Quality Care, Inc. (“FiveStar”). Doc. 23-2 at 4.

FiveStar employed Mallory as a resident assistant from November 21, 2014 until

September 1, 2016, when Morningview purchased the facility from FiveStar. Doc.

23-2 at 14 & 51. Upon the purchase of the facility, Mallory applied for employment

with Morningview, and Morningview hired her. Doc. 23-2 at 14 & 55.

       During Mallory’s initial term of employment, she worked eight hours per shift

on the third shift of the day, which ran from 11:00 p.m. to 7:00 a.m. Doc. 23-2 at 16.


1 Because Mallory failed to respond to the motion for summary judgment, these facts are drawn
from Morningview’s Memorandum of Law in Support of Defendant’s Motion for Summary
Judgment. Doc. 23-1. The court has independently verified that each statement of fact is supported
by the evidence and has supplied appropriate citations to the evidence.
                                                4
        Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 5 of 8




Throughout her employment, Mallory’s immediate supervisor was Stephanie

McGough. Doc. 23-2 at 16. Sharon Walker also assisted with shift scheduling as

the head resident assistant. Doc. 23-2 at 16. Mallory’s last day of employment was

May 25, 2018. Doc. 23-2 at 17 & 68. Mallory filed her charge of discrimination

with the Equal Employment Opportunity Commission (“EEOC”) on October 1,

2018. Doc. 23-2 at 17 & 67.

      During Mallory’s employment at Morningview, Walker supervised the other

resident assistants and “harassed [Mallory] daily about [her] attitude.” Doc. 23-2 at

20. Walker did not harass any black employees about their “attitude.” Doc. 23-2 at

20. Mallory cannot recall the specific dates of these incidents but surmised that they

must have occurred in April 2017. Doc. 23-2 at 20. At some point in 2017, Walker

scheduled Mallory as the sole resident assistant in charge of over 20 residents, while

Walker and other black employees ran personal errands. Doc. 23-2 at 20–21.

      Black employees regularly did their personal laundry or fixed their hair while

leaving Mallory to care for over 20 residents on her own. Doc. 23-2 at 22. She

testified that this probably occurred in the latter part of 2017. Doc. 23-2 at 22. Black

employees rarely followed the uniform policy and were not disciplined, but when

Mallory did not follow the uniform policy on one occasion in December 2017

Walker told Mallory that she was not supposed to be wearing uniforms that did not

match her proper color code. Doc. 23-2 at 24.
                                           5
        Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 6 of 8




      Mallory suffers from stress-related seizures. Doc. 23-2 at 67. She experienced

two seizures prior to working for Morningview and one since then, although none

of these seizures occurred at work. Doc. 23-2 at 19. On April 11, 2018, Mallory

gave Walker a note from her treating psychiatrist opining that Mallory needed to be

on the evening shift consistently to regulate her sleep. Doc. 23-2 at 26. Mallory also

testified that she spoke to McGough about changing her schedule. Doc. 23-2 at 27.

McGough told Mallory that she could only accommodate the request if Mallory was

willing to work every weekend. Doc. 23-2 at 27. Mallory admitted that her requested

schedule change would require more senior employees to cover her shift in violation

of the company’s seniority policy. Doc. 23-2 at 31. McGough confirmed that the

schedule change would have violated Morningview’s seniority policy unless

Mallory agreed to work every weekend. Doc. 23-2 at 5.

                                III. DISCUSSION

      Mallory brings claims for racial discrimination under Title VII and disability

discrimination under the ADA. Doc. 1 at 4–6. Morningview moves for summary

judgment on both claims. Doc. 23 at 1. The court addresses each argument in turn.

A.    Title VII

      An employee must file a charge of discrimination within 180 days “after the

alleged unlawful employment practice occurred.” 42 U.S.C. § 2000e-5(e)(1). Only

claims arising within 180 days of filing the charge are actionable. See E.E.O.C. v.
                                          6
        Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 7 of 8




Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1271 (11th Cir. 2002). “Each discrete

discriminatory act starts a new clock for filing charges alleging that act.” Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002). Mallory’s EEOC charge

alleges that the last discriminatory event took place on May 25, 2018. Doc. 23-2 at

67. But she has provided no evidence of any racially discriminatory events that took

place in 2018. Rather, Mallory testified in her deposition that the most recent

occurrences of racial discrimination or harassment occurred in 2017. Doc. 23-2 at

20–22 & 24. Morningview has shown that all of the alleged racially discriminatory

acts occurred in 2017, more than 180 days before Mallory filed her EEOC charge in

October 2018. Doc. 23-2 at 17 & 67. Therefore, her claim under Title VII is time

barred, and Morningview’s motion for summary judgment on the Title VII claim is

due to be granted.

B.    ADA

      The ADA requires employers to make “reasonable accommodations [for a]

qualified individual with a disability who is an applicant or employee.” 42 U.S.C.

§ 12112(b)(5)(A). Ordinarily, an accommodation that violates a seniority system

will not be reasonable. U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 403 (2002). The

plaintiff bears the burden of establishing special circumstances that show why an

exception to a seniority policy would be reasonable in her particular case. Id. at 405–

06.
                                          7
       Case 6:19-cv-01239-GMB Document 30 Filed 11/23/20 Page 8 of 8




      Morningview has shown that Mallory’s requested accommodation of a

schedule change would violate Morningview’s seniority policy. Doc. 23-2 at 5 &

31. By not responding to Morningview’s motion for summary judgment, Mallory

has failed to meet her burden to show special circumstances. Therefore, the court

finds that the requested accommodation is unreasonable, and Morningview’s motion

for summary judgment on the ADA claim is due to be granted.

                               IV. CONCLUSION

      Accordingly, consistent with the foregoing discussion of the evidence

presented and the law governing this action, it is ORDERED that Defendant

Morningview’s motion for summary judgment (Doc. 23) is GRANTED and all

claims asserted by Plaintiff Mallory are DISMISSED WITH PREJUDICE.

      It is further ORDERED that Morningview’s Motion for Judgment on the

Pleadings (Doc. 29) is MOOT.

      A final judgment will be entered separately.

      DONE and ORDERED on November 23, 2020.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                        8
